t c memo united_states tax_court sherald lynn and susan jana davis petitioners v commissioner of internal revenue respondent docket no filed date sherald lynn davis pro_se portia rose for respondent memorandum opinion wolfe special_trial_judge respondent determined a deficiency in petitioners’ federal_income_tax of dollar_figure for the taxable_year unless otherwise indicated section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure - - the issues for decision are whether requiring petitioners to provide social_security numbers for their children as a condition to allowing them dependency_exemptions for their children violates the religious freedom restoration act of whether requiring petitioners to provide social_security numbers for their children as a condition to allowing them dependency_exemptions for their children violates the privacy_act of the facts have been fully stipulated under rule and are so found petitioners resided in liberty county texas when the petition in this case was filed petitioners claimed dependency_exemptions for their eight children on their federal_income_tax return however petitioners failed to provide the children’s social_security numbers on this tax_return at respondent’s request petitioners provided the children’s birth certificates immunization charts and medical identification cards respondent concedes that petitioners have met all the statutory requirements for claiming dependency_exemptions for their children for except for the requirement that petitioners include their children’s social_security numbers on their return accordingly pursuant to sec_15l1 e respondent disallowed petitioners’ claimed dependency_exemptions for the children - - petitioners assert that they are not opposed to the system of social_security insurance but that they are religiously opposed to the issuance of social_security numbers for their dependent_children respondent does not dispute that petitioners hold this belief petitioners further assert that requiring them to use social_security numbers to receive tax benefits is a violation of the religious freedom restoration act of rfra publaw_103_141 107_stat_1488 u s c secs 2000bb to 2000bb-4 and the privacy_act of privacy_act publaw_93_579 sec 88_stat_1900 u s c sec_552a note sec_151 provides that in the case of an individual a deduction shall be allowed for each exemption allowed under sec_151 however sec_151l e provides no exemption shall be allowed under this section with respect to any individual unless the taxpayer_identification_number of such individual is included on the return claiming the exemption ' t sec_15l1 e was added to the code by the small_business job protection act of sbuja publaw_104_188 sec a 110_stat_1853 sec_151 is generally effective for returns due after date however for dependents claimed for the taxable_year sbjua requires taxpayer identification numbers for any children born on or before date see sbja sec d 110_stat_1853 - sec_7701 defines the term taxpayer_identification_number tin to mean the identifying number assigned to a person under sec_6109 sec_6109 d specifies that the social_security account number ssn issued to an individual is the identifying number of such individual except as otherwise specified under applicable regulations see sec_6109 the regulations provide that an individual required to furnish a tin must use an ssn unless such individual is not eligible to obtain an ssn see sec_301 a a and b proced admin regs the regulations further provide that any individual who is duly assigned a social_security_number or who is entitled to a social_security_number will not be issued an irs individual_taxpayer_identification_number sec_301_6109-1 proced admin regs ssn’s are issued by the social_security administration ssa of the u s department of health and human services upon the application by a citizen by a qualified alien or by a parent on behalf of a qualified child see generally c f_r sec_2 sec_301_6109-1 proceed admin regs was added to the regulations by t d 1996_1_cb_314 and is effective for any return statement or other document required to be filed after date prior to the promulgation of this regulation respondent had issued individual taxpayer identification numbers to taxpayers who claimed religious objections to the use of social_security numbers see wolfrum v commissioner tcmemo_1991_370 affd 972_f2d_350 6th cir - to the issuance of an ssn results in the creation of a record at the ssa of that person’s earnings for purposes of determining the old-age survivors and disability insurance and other_benefits that the person may be entitled to and a unique numerical identifier for the individual for use by a variety of governmental and private entities see miller v commissioner t c __ komuves we’ve got your number an overview of legislation and decisions to control the use of social_security numbers as personal identifiers j marshall j computer info l spring the religious freedom restoration act of rfra was enacted in response to 494_us_872 in smith the supreme court held that valid neutral laws of general applicability do not violate a person’s religious rights even when the law is not supported by a compelling governmental interest see id 110_tc_137 affd 170_f3d_173 3d cir prior to smith the government had to demonstrate that the application of such laws to religious practices was essential to accomplish an overriding governmental interest or represented the least restrictive means of achieving some compelling state interest employment div v smith supra pincite o’connor j concurring in judgment see also adams v commissioner supra pincite -- - rfra restores the compelling interest test which was used prior to smith by prohibiting the government from imposing a substantial burden on the free exercise of religion unless it demonstrates that application of the burden is the least restrictive means of achieving a compelling governmental interest see rfra sec_2 107_stat_1896 u s c sec z000bb-1 b adams v commissioner supra in evaluating whether the government has met the compelling interest test cases decided prior to smith are applicable and the test should not be construed more stringently or more leniently than it was prior to smith adams v commissioner supra pincite in 521_us_507 the supreme court held that rfra was unconstitutional as applied to state and local laws the parties do not contend nor do we decide that rfra is invalid as applied to federal_law in this case petitioners do not dispute that respondent’s interests in preventing fraud and abuse and administering the tax system properly are compelling governmental interests see eg 490_us_680 e ven a substantial burden would be justified by the ‘broad public interest in maintaining a sound tax system ’ free of ‘myriad exceptions flowing from a wide variety of religious beliefs ’ quoting 455_us_252 miller v commissioner t1t c the government has a compelling interest in effectively tracking claimed dependency_exemptions instead petitioners contend that requiring them to use ssn’s for their children is not the least restrictive means of meeting the government’s compelling interests petitioners further contend that issuing their children irs individual taxpayer identification numbers itin is a less restrictive means of meeting respondent’s compelling interest than requiring ssn’s petitioners’ argument is substantially the same as the argument recently raised in miller v commissioner supra in miller the taxpayers believed that ssn’s are universal numerical identifiers that were equated with the mark of the beast warned against in the bible at revelation in that case the taxpayers’ religious objections extended only to unique numerical identifiers and not to numbers issued for discrete purposes accordingly the taxpayers offered to obtain itin’s for their children and provide the itin’s on their return in miller we rejected this argument in so doing we found that issuing itin’s to such individuals who were otherwise eligible to receive an ssn would be less effective in detecting fraud than requiring the use of ssn’s ssn’s are unigue numerical identifiers that are used to ferret out fraudulent applications through the use of computer - - matching techniques see 476_us_693 through cross-matching of ssn’s respondent can detect erroneous or fraudulent claims by identifying whether an ssn has been claimed on another return for the year see miller v commissioner supra at slip op pincite congress acknowledged this benefit in when it eliminated an exception to the tin reguirement see sec_6109 as amended by uruguay round agreements publaw_103_465 108_stat_5010 the house report discussing this section states the requirement that tin’s be provided with respect to each dependent claimed on a tax_return has signi- ficantly reduced the improper claiming of dependents reguiring that tin’s be supplied regardless of the age of the dependent will further reduce the improper claiming of dependents h rept discussing sec_742 of the uruguay round agreements act publaw_103_465 108_stat_4809 issuing an itin to an individual who is otherwise eligible to receive an ssn creates the risk that the individual could subsequently obtain an ssn see miller v commissioner supra at slip op pincite in such cases the individual would have two tin’s each purporting to be a unique identifier see id if an individual were to have two tin’s respondent’s cross-- matching program would be less effective in revealing duplicate claims than if the individual had only one identifying number see miller v commissioner supra u s general accounting office tax_administration could do more to verify taxpayer --- - tdentities pub no gao gcd date describing the difficulty in tracking individuals without correct tin’s in the irs computer system for example respondent’s computer programs would not be able to detect easily whether divorced parents are both trying to claim their children as dependents see miller v commissioner t c at ___ slip op pincite under these circumstances the government does not have an obligation to tolerate the risk of individuals’ fraudulently obtaining benefits we find that requiring petitioners to use ssn’s to claim dependency_exemptions for their children is the least restrictive means of furthering the compelling governmental interest of preventing fraud accordingly we hold that the reguired use of ssn’s is not a violation of rfra privacy_act of the privacy_act makes it unlawful for any government agency to deny to any individual any right benefit or privilege because of such individual’s refusal to disclose his social_security account number privacy_act sec a u s c sec_552a however section a of the privacy_act is not applicable to any disclosure which is required by federal statute privacy_act sec a a sec_15l e is a federal statute that requires the disclosure of a dependent’s -- - social_security_number accordingly petitioners’ rights under section of the privacy_act are not violated by sec_151 to reflect the foregoing decision will be entered for respondent
